Exhibit 10.1

EXECUTION COPY

 

 

OWL ROCK CAPITAL CORPORATION

$150,000,000

4.75% Senior Notes due June 21, 2023

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated December 21, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING      PAGE  

SECTION 1.

  AUTHORIZATION OF NOTES; INTEREST RATE      1  

Section 1.1.

  Authorization of Notes      1  

Section 1.2.

  Changes in Interest Rate      1  

SECTION 2.

  SALE AND PURCHASE OF NOTES      2  

Section 2.1.

  Purchase of Note      2  

Section 2.2.

  Guarantee      3  

SECTION 3.

  CLOSING      3  

SECTION 4.

  CONDITIONS TO CLOSING      3  

Section 4.1.

  Representations and Warranties      3  

Section 4.2.

  Performance; No Default      4  

Section 4.3.

  Compliance Certificates      4  

Section 4.4.

  Opinions of Counsel      4  

Section 4.5.

  Purchase Permitted by Applicable Law, Etc.      4  

Section 4.6.

  Sale of Other Notes      4  

Section 4.7.

  Payment of Special Counsel Fees      4  

Section 4.8.

  Private Placement Number      5  

Section 4.9.

  Changes in Corporate Structure      5  

Section 4.10.

  Funding Instructions      5  

Section 4.11.

  Subsidiary Guaranty      5  

Section 4.12.

  Rating      5  

Section 4.13.

  Second Closing      5  

Section 4.14.

  Asset Coverage Test      5  

Section 4.15.

  Consent of Holders of Other Indebtedness      5  

Section 4.16.

  Proceedings and Documents      6  

SECTION 5.

  REPRESENTATIONS AND WARRANTIES OF THE COMPANY      6  

Section 5.1.

  Organization; Power and Authority      6  

Section 5.2.

  Authorization, Etc.      6  

Section 5.3.

  Disclosure      7  

Section 5.4.

  Organization and Ownership of Shares of Subsidiaries; Affiliates      7  

Section 5.5.

  Financial Statements; Material Liabilities      8  

Section 5.6.

  Compliance with Laws, Other Instruments, Etc.      8  

Section 5.7.

  Governmental Authorizations, Etc.      8  

Section 5.8.

  Litigation; Observance of Agreements, Statutes and Orders      9  

Section 5.9.

  Taxes      9  



--------------------------------------------------------------------------------

Section 5.10.

  Title to Property; Leases      9  

Section 5.11.

  Licenses, Permits, Etc.      9  

Section 5.12.

  Compliance with Employee Benefit Plans      10  

Section 5.13.

  Private Offering by the Company      10  

Section 5.14.

  Use of Proceeds; Margin Regulations      10  

Section 5.15.

  Existing Indebtedness; Future Liens      10  

Section 5.16.

  Foreign Assets Control Regulations, Etc.      11  

Section 5.17.

  Status under Certain Statutes      12  

Section 5.18.

  Environmental Matters      12  

Section 5.19.

  Investment Company Act      13  

SECTION 6.

  REPRESENTATIONS OF THE PURCHASERS      13  

Section 6.1.

  Purchase for Investment      13  

Section 6.2.

  Source of Funds      13  

SECTION 7.

  INFORMATION AS TO COMPANY      15  

Section 7.1.

  Financial and Business Information      15  

Section 7.2.

  Officer’s Certificate      17  

Section 7.3.

  Visitation      18  

Section 7.4.

  Electronic Delivery      19  

SECTION 8.

  PAYMENT AND PREPAYMENT OF THE NOTES      19  

Section 8.1.

  Maturity      19  

Section 8.2.

  Optional Prepayments with Prepayment Settlement Amount      20  

Section 8.3.

  Allocation of Partial Prepayments      20  

Section 8.4.

  Maturity; Surrender, Etc.      20  

Section 8.5.

  Purchase of Notes      20  

Section 8.6.

  Make-Whole Amount; Prepayment Settlement Amount      21  

Section 8.7.

  Payments Due on Non-Business Days      23  

Section 8.8.

  Change in Control      23  

Section 8.9.

  Rating Delivery Prepayment      24  

SECTION 9.

  AFFIRMATIVE COVENANTS      25  

Section 9.1.

  Compliance with Laws      25  

Section 9.2.

  Insurance      25  

Section 9.3.

  Maintenance of Properties      25  

Section 9.4.

  Payment of Taxes and Claims      25  

Section 9.5.

  Corporate Existence, Etc.      26  

Section 9.6.

  Books and Records      26  

Section 9.7.

  Subsidiary Guarantors      26  

Section 9.8.

  Rating Confirmation.      27  

Section 9.9.

  Status of RIC and BDC      28  

Section 9.10.

  Investment Policies      28  

 

-ii-



--------------------------------------------------------------------------------

SECTION 10.

  NEGATIVE COVENANTS.      28  

Section 10.1.

  Transactions with Affiliates      28  

Section 10.2.

  Fundamental Changes      28  

Section 10.3.

  Line of Business      30  

Section 10.4.

  Economic Sanctions, Etc.      30  

Section 10.5.

  Liens      30  

Section 10.6.

  Intentionally omitted      30  

Section 10.7.

  Restricted Payments      30  

Section 10.8.

  Financial Covenants      31  

Section 10.9.

  Most Favored Lender Status      31  

SECTION 11.

  EVENTS OF DEFAULT      33  

SECTION 12.

  REMEDIES ON DEFAULT, ETC.      35  

Section 12.1.

  Acceleration      35  

Section 12.2.

  Other Remedies      36  

Section 12.3.

  Rescission      36  

Section 12.4.

  No Waivers or Election of Remedies, Expenses, Etc.      37  

SECTION 13.

  REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      37  

Section 13.1.

  Registration of Notes      37  

Section 13.2.

  Transfer and Exchange of Notes      37  

Section 13.3.

  Replacement of Notes      38  

SECTION 14.

  PAYMENTS ON NOTES      38  

Section 14.1.

  Place of Payment      38  

Section 14.2.

  Payment by Wire Transfer      38  

Section 14.3.

  Tax Information      39  

SECTION 15.

  EXPENSES, ETC.      39  

Section 15.1.

  Transaction Expenses      39  

Section 15.2.

  Certain Taxes      40  

Section 15.3.

  Survival      40  

SECTION 16.

  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT      40  

SECTION 17.

  AMENDMENT AND WAIVER      41  

Section 17.1.

  Requirements      41  

Section 17.2.

  Solicitation of Holders of Notes      41  

Section 17.3.

  Binding Effect, Etc.      42  

Section 17.4.

  Notes Held by Company, Etc.      42  

 

-iii-



--------------------------------------------------------------------------------

SECTION 18.

  NOTICES      42  

SECTION 19.

  REPRODUCTION OF DOCUMENTS      43  

SECTION 20.

  CONFIDENTIAL INFORMATION      43  

SECTION 21.

  SUBSTITUTION OF PURCHASER      44  

SECTION 22.

  MISCELLANEOUS      45  

Section 22.1.

  Successors and Assigns      45  

Section 22.2.

  Accounting Terms      45  

Section 22.3.

  Severability      45  

Section 22.4.

  Construction, Etc.      46  

Section 22.5.

  Counterparts      46  

Section 22.6.

  Governing Law      46  

Section 22.7.

  Jurisdiction and Process; Waiver of Jury Trial      46  

SECTION 1.

  GUARANTY      2  

SECTION 2.

  OBLIGATIONS ABSOLUTE      3  

SECTION 3.

  WAIVER      4  

SECTION 4.

  OBLIGATIONS UNIMPAIRED      4  

SECTION 5.

  SUBROGATION AND SUBORDINATION      5  

SECTION 6.

  REINSTATEMENT OF GUARANTY      6  

SECTION 7.

  RANK OF GUARANTY      6  

SECTION 8.

  ADDITIONAL COVENANTS OF EACH GUARANTOR      6  

SECTION 9.

  REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR      6  

Section 9.1.

  Organization; Power and Authority      6  

Section 9.2.

  Authorization, Etc.      6  

Section 9.4.

  Compliance with Laws, Other instruments, Etc.      7  

Section 9.5.

  Governmental Authorizations, Etc.      7  

Section 9.6.

  Information regarding the Company      7  

Section 9.7.

  Solvency      7  

SECTION 11.

  TERM OF GUARANTY AGREEMENT      8  

SECTION 12.

  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT      8  

 

-iv-



--------------------------------------------------------------------------------

SECTION 13.

  AMENDMENT AND WAIVER      8  

Section 13.1.

  Requirements      8  

Section 13.2.

  Solicitation of Holders of Notes      8  

Section 13.3.

  Binding Effect      9  

Section 13.4.

  Notes Held by Company, Etc.      9  

SECTION 14.

  NOTICES[; ENGLISH LANGUAGE]      9  

SECTION 15.

  MISCELLANEOUS      10  

Section 15.1.

  Successors and Assigns; Joinder      10  

Section 15.2.

  Severability      10  

Section 15.3.

  Construction      10  

Section 15.4.

  Further Assurances      10  

Section 15.5.

  Governing Law      10  

Section 15.6.

  Jurisdiction and Process; Waiver of Jury Trial      11  

 

-v-



--------------------------------------------------------------------------------

Schedule A    —      Defined Terms APPENDIX A    —      Certain definitions from
PPM SCHEDULE 1    —      Form of 4.75% Senior Note due June 21, 2023 SCHEDULE
2.2    —      Form of Subsidiary Guaranty SCHEDULE 4.4(a)    —      Form of
Opinion of Special Counsel for the Company SCHEDULE 4.4(b)    —      Form of
Opinion of Special Counsel for the Purchasers SCHEDULE 5.3    —      Disclosure
Materials SCHEDULE 5.4    —      Subsidiaries of the Company and Ownership of
Subsidiary Stock SCHEDULE 5.5    —      Financial Statements SCHEDULE 5.15   
—      Existing Indebtedness SCHEDULE 10.1    —      Affiliate Transactions
PURCHASER SCHEDULE    —      Information Relating to Purchasers

 

-vi-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION

245 Park Avenue, 41st Floor

New York, NY 10167

4.75% Senior Notes due June 21, 2023

December 21, 2017

TO EACH OF THE PURCHASERS LISTED IN

THE PURCHASER SCHEDULE HERETO:

Ladies and Gentlemen:

OWL ROCK CAPITAL CORPORATION, a Maryland corporation (the “Company”), agrees
with each of the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES; INTEREST RATE.

Section 1.1. Authorization of Notes. The Company will authorize the issue and
sale of $150,000,000 aggregate principal amount of its 4.75% Senior Notes due
June 21, 2023 (the “Notes”). The Notes shall be substantially in the form set
out in Schedule 1. Certain capitalized and other terms used in this Agreement
are defined in Schedule A and, for purposes of this Agreement, the rules of
construction set forth in Section 22.4 shall govern.

Section 1.2. Changes in Interest Rate. (a) If at any time a Below Investment
Grade Event occurs, then:

(i) as of the date of the occurrence of the Below Investment Grade Event to and
until the date on which such Below Investment Grade Event is no longer
continuing (as evidenced by the receipt and delivery to the holders of the Notes
of any Rating necessary to cure such Below Investment Grade Event), the Notes
shall bear interest at the Adjusted Interest Rate; and

(ii) the Company shall promptly, and in any event within twenty (20) Business
Days after a Below Investment Grade Event has occurred, notify the holders of
the Notes in writing, sent in the manner provided in Section 18, that a Below
Investment Grade Event has occurred, which written notice shall be accompanied
by evidence satisfactory to the Required Holders to such effect and confirming
the effective date of the Below Investment Grade Event and that the Adjusted
Interest Rate will be payable in respect of the Notes in consequence thereof.



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(b) Each holder of a Note shall, at the Company’s expense, use reasonable
efforts to cooperate with any reasonable request made by the Company in
connection with any rating appeal or application.

(c) The fees and expenses of any NRSRO and all other costs incurred in
connection with obtaining, affirming or appealing a Rating pursuant to this
Section 1.2 shall be borne by the Company.

(d) As used herein, “Adjusted Interest Rate” means the interest rate on the
Notes shall be the rate per annum which is 0.75% above the stated rate of such
Notes. The Adjusted Interest Rate with respect to the Notes shall be 5.50% per
annum.

(e) As used herein, a “Below Investment Grade Event” shall occur if

(i) at any time the Company has obtained a Rating of the Notes from only one
NRSRO, the then most recent Rating from such NRSRO that is in full force and
effect (not having been withdrawn) is less than Investment Grade; or

(ii) at any time the Company has obtained a Rating of the Notes from two NRSROs,
the then lower of the most recent Ratings from the NRSROs that are in full force
and effect (not having been withdrawn) is less than Investment Grade; or

(iii) at any time the Company has obtained a Rating of the Notes from three or
more NRSROs, the then second lowest of the most recent Ratings from the NRSROs
that is in full force and effect (not having been withdrawn) is less than
Investment Grade; or

(iv) at any time the Company shall have failed to receive and deliver to the
holders of the Notes a Rating of the Notes from at least one NRSRO as required
pursuant to Section 9.8(b).

(f) Following the occurrence of an Event of Default, the Notes shall bear
interest at the Default Rate.

SECTION 2. SALE AND PURCHASE OF NOTES.

Section 2.1. Purchase of Note. Subject to the terms and conditions of this
Agreement, the Company will issue and sell to each Purchaser and each Purchaser
will purchase from the Company, at the Closing provided for in Section 3, Notes
in the principal amount specified opposite such Purchaser’s name in the
Purchaser Schedule at the purchase price of 99.25% of the principal amount
thereof; provided that, notwithstanding the foregoing, the Company and each
Purchaser agree the Notes shall for all purposes be treated as outstanding in
the stated principal balance thereof, subject to principal repayments made by
the Company. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

 

-2-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 2.2. Guarantee. The payment by the Company of all amounts due with
respect to the Notes and the performance by the Company of its obligations under
this Agreement will be absolutely and unconditionally guaranteed by the Initial
Subsidiary Guarantor and any other Subsidiary that delivers a guaranty pursuant
to Section 9.7, pursuant to a Subsidiary Guaranty substantially in the form of
Schedule 2.2 (the “Subsidiary Guaranty”).

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 9:00 A.M. Chicago time, at not more than two closings (each
individually a “Closing” and, collectively, the “Closing”). The first Closing
shall be held on December 21, 2017 (the “First Closing Date”); provided,
however, that the First Closing Date may be moved to such other Business Day as
may be agreed upon by the Company and the Purchasers. The second Closing shall
be held on a Business Day, not later than the 10th Business Day following the
delivery by the Company of evidence of the Rating of the Notes in accordance
with Section 9.8(a) (the “Second Closing Date”) as the Company shall designate
by notice to each Purchaser not less than five (5) Business Days prior to the
Second Closing Date; provided, however, that the Second Closing Date may be
moved to such other Business Day as may be agreed upon by the Company and the
Purchasers (each of the First Closing Date and the Second Closing Date being a
“Closing Date”). At each Closing the Company will deliver to each Purchaser the
Notes to be purchased by such Purchaser in the form of a single Note (or such
greater number of Notes in denominations of at least $100,000 as such Purchaser
may request) dated the date of such Closing and registered in such Purchaser’s
name (or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to account number XXXXXXX at State Street Bank and Trust
Co. NA, Boston, Massachusetts, ABA number XXXXXXXXX, account name: Owl Rock
Capital Corp, ORCK. If at the Closing the Company shall fail to tender such
Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure by the Company to tender such
Notes or any of the conditions specified in Section 4 not having been fulfilled
to such Purchaser’s satisfaction.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at a Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at such Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Company in this Agreement and of the Initial Subsidiary Guarantor in the
Subsidiary Guaranty shall be correct when made and at such Closing.

 

-3-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at such Closing. Before and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. Each Obligor shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of such Closing, certifying that the
conditions specified in Sections 4.1, 4.2, 4.9 and 4.14 have been fulfilled.

(b) Secretary’s Certificate. Each Obligor shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of such
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Note Documents to which it is a party and (ii) such Obligor’s organizational
documents as then in effect.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of such
Closing (a) from Eversheds Sutherland (US) LLP, counsel for the Obligors,
covering the matters set forth in Schedule 4.4(a) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Company hereby instructs its counsel
to deliver such opinion to the Purchasers) and (b) from Chapman and Cutler LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Schedule 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.

Section 4.5. Purchase Permitted by Applicable Law, Etc. On the date of such
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and (c) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
such Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with such Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in the
Purchaser Schedule.

Section 4.7. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Company shall have paid on or before such Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to such Closing.

 

-4-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9. Changes in Corporate Structure. The Company shall not have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5.

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of such Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

Section 4.11. Subsidiary Guaranty. The Initial Subsidiary Guarantor shall have
duly authorized, executed and delivered the Subsidiary Guaranty and such
Purchaser shall have received a copy thereof.

Section 4.12. Rating. In the case of the second Closing, the Notes shall be
rated “BBB-” or better by Kroll, which rating shall specifically describe the
Notes, including their interest rate, maturity and Private Placement Number.

Section 4.13. Second Closing. In the case of the second Closing, the
transactions contemplated herein with respect to the first Closing shall have
been consummated in accordance with the terms and provisions hereof, except to
the extent of any failure of such transactions so to have been consummated that
was caused by any failure of any Purchaser to perform its obligations hereunder.

Section 4.14. Asset Coverage Test. After giving effect to each issuance of the
Notes, the Asset Coverage Ratio shall not be less than the Investment
Company Act Asset Coverage.

Section 4.15. Consent of Holders of Other Indebtedness. On or prior to the date
of the first Closing, any consents or approvals required to be obtained from any
holder or holders of any outstanding Indebtedness of the Company or its
Subsidiaries and any amendments of agreements pursuant to which any Indebtedness
may have been issued which shall be necessary to permit the consummation of the
transactions contemplated hereby shall have been obtained (and shall be in full
force and effect on the date of each Closing) and shall be satisfactory to such
Purchaser and its special counsel.

 

-5-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 4.16. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser, as of the date of each
Closing (or, if any such representations and warranties expressly relate to an
earlier date, then as of such earlier date), that:

Section 5.1. Organization; Power and Authority. (a) The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

(b) The Initial Subsidiary Guarantor is duly organized or incorporated, validly
existing and in good standing (to the extent such concept applies) under the
laws of its jurisdiction of organization or incorporation, and is duly qualified
as a foreign company, as the case may be, and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Initial Subsidiary Guarantor has the power and
authority, as the case may be, to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Subsidiary Guaranty and to
perform the provisions thereof.

Section 5.2. Authorization, Etc. Each of the Note Documents has been duly
authorized by all necessary corporate or partnership action on the part of each
Obligor party thereto, and upon execution and delivery thereof each Note
Document will constitute a legal, valid and binding obligation of such Obligor
to the extent it is a party thereto enforceable against such Obligor in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

-6-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 5.3. Disclosure. (a) The Company, through its agents, Deutsche Bank
Securities Inc. and GreensLedge Capital Markets LLC, has delivered to each
Purchaser a copy of a Lender Presentation, dated December, 2017 (the
“Presentation”), relating to the transactions contemplated hereby. The
Presentation does not contain any untrue statement of a material fact. The
Company’s most recent Form 10-K and Form 10-Q fairly describes, in all material
respects, the general nature of the business and principal properties of the
Company and its Subsidiaries. This Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company (other than financial projections, pro
forma financial information, and other forward-looking information referenced in
Section 5.3(b)) prior to December 15, 2017 in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser (other than financial projections, pro forma
financial information, and other forward-looking information referenced in
Section 5.3(b)) being referred to, collectively, as the “Disclosure Documents”),
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Documents, since December 31, 2016, there has been
no change in the financial condition, operations, business, properties or
prospects of the Company or any Subsidiary except changes that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no fact known to the Company that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents.

(b) All financial projections, pro forma financial information and other
forward-looking information which has been delivered to each Purchaser by or on
behalf of the Company in connection with the transactions contemplated by this
Agreement are based upon good faith assumptions and, in the case of financial
projections and pro forma financial information, good faith estimates, in each
case, believed to be reasonable at the time made, it being recognized that
(i) such financial information as it relates to future events is subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Company) and are therefore not to be viewed as fact, and (ii) actual
results during the period or periods covered by such financial information may
materially differ from the results set forth therein.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the name
thereof, the jurisdiction of its organization, the percentage of shares of each
class of its capital stock or similar equity interests outstanding owned by the
Company and each other Subsidiary and whether such Subsidiary is a Subsidiary
Guarantor, (ii) the Company’s Affiliates, other than Subsidiaries, and (iii) the
Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Company or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.

 

-7-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.

(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates of such financial statements and the
consolidated results of their operations and cash flows for the respective
periods covered thereby and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of the Note Documents to which such
Obligor is a party will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Obligor or any Subsidiary under, any (A) indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease or any other
agreement or instrument to which such Obligor or any of its Subsidiaries is
bound or by which such Obligor, or any of its Subsidiaries or any of their
respective properties may be bound or affected or (B) the corporate charter,
regulations or by-laws, shareholders agreement of such Obligor or any
Subsidiary, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to such Obligor or any of its
Subsidiaries, or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Obligor or any
Subsidiary, in each case, except where any of the foregoing (other than clause
(i)(B) above), individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Obligor of the Note Documents to which it is a party, other than any
filing required under the Securities Exchange Act of 1934 or the rules or
regulations promulgated thereunder on Form 8-K, Form 10-Q, or Form 10-K.

 

-8-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, any arbitrator of any
kind or any Governmental Authority or (iii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) where the
failure to file or pay, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate.

Section 5.10. Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after such date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement. All leases that individually or
in the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.

Section 5.11. Licenses, Permits, Etc. (a) The Company and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others, except for any such conflicts that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(b) To the best knowledge of the Company, no product or service of the Company
or any of its Subsidiaries infringes in any material respect any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

(c) To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.

Section 5.12. Compliance with Employee Benefit Plans. Neither the Company nor
any ERISA Affiliate maintains, contributes to or is obligated to maintain or
contribute to, or has, at any time within the past six years, maintained,
contributed to or been obligated to maintain or contribute to, any employee
benefit plan which is subject to Title I or Title IV of ERISA or section 4975 of
the Code. Neither the Company nor any ERISA Affiliate is, or has ever been at
any time within the past six years, a “party in interest” (as defined in section
3(14) of ERISA) or a “disqualified person” (as defined in section 4975 of the
Code) with respect to any Plan.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 9 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. No part of the proceeds from
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Company in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220). Margin stock does not constitute
more than 10% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 10% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of December 21, 2017
(including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranty thereof), since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in

 

-10-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

effect, in the payment of any principal or interest on any Indebtedness of the
Company or such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, as of December 21, 2017, neither the
Company nor any Subsidiary has agreed or consented to cause or permit any of its
property, whether now owned or hereafter acquired, to be subject to a Lien that
secures Indebtedness or to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as disclosed in Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity (i) is a Blocked Person or Canada Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or the European Union.

 

(b) Neither the Company nor any Controlled Entity (i) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, any Canadian Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws or (ii) to the Company’s knowledge, is
under investigation by any Governmental Authority for possible violation of any
U.S. Economic Sanctions Laws, any Canadian Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

(c) No part of the proceeds from the sale of the Notes hereunder:

(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or Canada Blocked Person or will otherwise be used by the Company or any
Controlled Entity, directly or indirectly, (A) in connection with any investment
in, or any transactions or dealings with, any Blocked Person or Canada Blocked
Person, (B) for any purpose that would cause any Purchaser to be in violation of
any U.S. Economic Sanctions Laws or any Canadian Economic Sanctions Laws or
(C) otherwise in violation of any U.S. Economic Sanctions Laws or any Canadian
Economic Sanctions Laws;

(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

 

-11-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Canadian Economic Sanctions
Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Public Utility Holding Company Act
of 2005, the ICC Termination Act of 1995, or the Federal Power Act.

Section 5.18. Environmental Matters. (a) Neither the Company nor any Subsidiary
has knowledge of any claim or has received any notice of any claim and no
proceeding has been instituted asserting any claim against the Company or any of
its Subsidiaries or any of their respective real properties or other assets now
or formerly owned, leased or operated by any of them, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as could not reasonably be expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(d) Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(e) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 5.19. Investment Company Act.

(a) Status as Business Development Company. The Company has elected to be
regulated as a “business development company” within the meaning of the
Investment Company Act and qualifies as a RIC.

(b) Compliance with Investment Company Act. The business and other activities of
the Company and its Subsidiaries, including the issuance of the Notes hereunder,
the application of the proceeds and repayment thereof by the Company and the
consummation of the transactions contemplated by this Agreement do not result in
a violation or breach in any material respect of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the SEC
thereunder, in each case that are applicable to the Company and its
Subsidiaries.

(c) Investment Policies. The Company is in compliance in all respects with the
Investment Policies, except to the extent that the failure to so comply could
not reasonably be expected to have a Material Adverse Effect.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

-13-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

 

-14-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO COMPANY

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements — within 45 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of operations, changes in net assets and cash flows
of the Company and its Subsidiaries, for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;

(b) Annual Statements — within 90 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

 

-15-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(ii) consolidated statements of operations, changes in net assets and cash flows
of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, proxy statement or similar document sent by the
Company or any Subsidiary to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material;

(d) Notice of Default or Event of Default — promptly, and in any event within 5
days after a Responsible Officer becoming aware of the existence of any Default
or Event of Default or that any Person has given any notice or taken any action
with respect to a claimed default hereunder or that any Person has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e) Employee Benefits Matters — promptly, and in any event within 5 days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;

 

-16-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or

(iv) receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Governmental Authority relating to any order, ruling, statute or other
law or regulation that could reasonably be expected to have a Material Adverse
Effect;

(g) Resignation or Replacement of Auditors — within 10 days following the date
on which the Company’s auditors resign or the Company elects to change auditors,
as the case may be, notification thereof, together with such further information
as the Required Holders may request;

(h) Other Material Developments — with reasonable promptness, any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect; and

(i) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of a
Note.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer:

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10.8 during the quarterly or annual
period covered by the financial statements then being furnished (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence. In the
event that the Company or any Subsidiary has made an election

 

-17-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

to measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 22.2) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election;

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto; and

(c) Subsidiary Guarantors – setting forth a list of all Subsidiaries that are
Subsidiary Guarantors and certifying that each Subsidiary that is required to be
a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor, in
each case, as of the date of such certificate of Senior Financial Officer.

Section 7.3. Visitation. The Company shall permit the representatives of each
holder of a Note that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon at least 10 Business Days’ prior notice to the Company,
to visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing;
provided, that the visitation rights set forth in this Section 7.3(a) may only
be exercised twice per calendar year by a holder of the Notes; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

 

-18-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b) or
(c) and Section 7.2 shall be deemed to have been delivered if the Company
satisfies any of the following requirements with respect thereto:

(a) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c) are delivered to each
holder of a Note by e-mail at the e-mail address set forth in such holder’s
Purchaser Schedule or as communicated from time to time in a separate writing
delivered to the Company;

(b) the Company shall have timely filed such Form 10–Q or Form 10–K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR and shall have made such form available on its home page on the
internet, which is located at http://owlrock.com/overview-orcc as of the date of
this Agreement and shall have delivered the related Officer’s Certificate
satisfying the requirements of Section 7.2 to each holder of a Note by email;

(c) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 and any other information required under Section 7.1(c) are
timely posted by or on behalf of the Company on IntraLinks or on any other
similar website to which each holder of Notes has free access; or

(d) the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Company shall have given each holder of a Note
prior written notice, which may be by e-mail, included in the Officer’s
Certificate delivered pursuant to Section 7.2 or in accordance with Section 18,
of such posting or filing in connection with each delivery, provided further,
that upon request of any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, the Company will promptly e-mail them or deliver such paper copies, as
the case may be, to such holder.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

 

-19-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 8.2. Optional Prepayments with Prepayment Settlement Amount. The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 5% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Prepayment Settlement Amount determined for the prepayment date with respect to
such principal amount. The Company will give each holder of Notes written notice
of each optional prepayment under this Section 8.2 not less than 10 days and not
more than 60 days prior to the date fixed for such prepayment unless the Company
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the Prepayment Settlement
Amount due in connection with such prepayment setting forth the details of such
computation.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Prepayment Settlement Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Prepayment Settlement Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 10 Business Days. If the holders of more than 25% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 5 Business Days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.

 

-20-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 8.6. Make-Whole Amount; Prepayment Settlement Amount.

“Prepayment Settlement Amount” means, with respect to any Note, an amount equal
to the “Prepayment Settlement Amount”, as follows:

 

Prepaid or Accelerated during the period    Prepayment Settlement Amount on or
before December 21, 2019    the Make-Whole Amount

after December 21, 2019

but on or before

December 21, 2020

   an amount equal to 2.5% of the principal amount of the Notes or portion
thereof to be prepaid or accelerated

after December 21, 2020

but on or before

December 21, 2021

   an amount equal to 1.0% of the principal amount of the Notes or portion
thereof to be prepaid or accelerated

After December 21, 2021, the Prepayment Settlement Amount shall be zero.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

-21-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, (a) with respect to the Called Principal
of any Note to be prepaid pursuant to Section 8.2, the sum of (i) all payments
of such Called Principal (assuming such Called Principal would be due on
December 21, 2019) and interest thereon that would be due after the Settlement
Date with respect to such Called Principal until December 21, 2019 if no payment
of such Called Principal were made prior to its scheduled due date, provided
that if such Settlement Date is not a

 

-22-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

date on which interest payments are due to be made under the Notes, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 and (ii) an amount equal to 2.5% of
the principal amount of the Notes or portion thereof to be prepaid or
accelerated as if due and payable December 21, 2019.

(b) with respect to the Called Principal of any Note required to be paid on such
Settlement Date pursuant to Section 12.1, all payments of such Called Principal
and interest thereon that would be due after the Settlement Date with respect to
such Called Principal if no payment of such Called Principal were made prior to
its scheduled due date, provided that if such Settlement Date is not a date on
which interest payments are due to be made under the Notes, then the amount of
the next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) except as set forth in
clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of,
Make-Whole Amount on, or the Prepayment Settlement Amount on any Note (including
principal due on the Maturity Date of such Note) that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.

Section 8.8. Change in Control.

(a) Notice of Change in Control. The Company will, within fifteen Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
Such notice shall contain and constitute an offer to prepay Notes as described
in subparagraph (c) of this Section 8.8 and shall be accompanied by the
certificate described in subparagraph (g) of this Section 8.8.

(b) [Reserved].

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Section 8.8 Proposed
Prepayment Date”). Such date shall be not less than 30 days and not more than
60 days after the date of such offer (if the Section 8.8 Proposed Prepayment
Date shall not be specified in such offer, the Section 8.8 Proposed Prepayment
Date shall be the first Business Day after the 45th day after the date of such
offer).

 

-23-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(d) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Company not later than 15 Business Days after receipt by such
holder of the most recent offer of prepayment. A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.8 shall be deemed
to constitute rejection of such offer by such holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but excluding, the date of prepayment,
but without Make-Whole Amount, Prepayment Settlement Amount or other premium.

(f) [Reserved].

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Section 8.8 Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.8; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to, but excluding, the Section 8.8 Proposed Prepayment Date;
(v) that the conditions of this Section 8.8 have been fulfilled; and (vi) in
reasonable detail, the nature and date of the Change in Control.

Section 8.9. Rating Delivery Prepayment. If within 60 days after the date of the
first Closing (the “Delivery Due Date”), the Company shall have not delivered to
each holder of a Note and each Purchaser in the manner provided in Section 18
evidence in form and substance satisfactory to the holders and the Purchasers
that the Notes have been rated “BBB-” or better by either Kroll or another
NRSRO, then the Company shall, within 10 Business Days after the Delivery Due
Date and upon notice as provided below, prepay all of the outstanding Notes at
99.50% of the principal amount of such Notes, together with interest on such
Notes accrued to, but excluding, the date of prepayment, but without payment of
the Make-Whole Amount or other premium. The Company will give each holder of
Notes written notice of each prepayment under this Section 8.9 not less than 5
days and not more than 10 days prior to the date fixed for such prepayment
unless the Company and the Required Holders agree to another time period
pursuant to Section 17. Each such notice shall specify such date (which shall be
a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the amount
due in connection with such prepayment.

 

-24-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Laws. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section 9.3
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

-25-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 9.5. Corporate Existence, Etc. Subject to Section 10.2, the Company will
at all times preserve and keep its corporate existence in full force and effect.
Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect the corporate existence of each of its Subsidiaries (unless
merged into the Company or a Wholly-Owned Subsidiary) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

Section 9.6. Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be. The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.

Section 9.7. Subsidiary Guarantors. (a) The Company will cause each of its
Subsidiaries (other than Financing Subsidiaries and Foreign Subsidiaries) that
(i) guarantees any Indebtedness under any Material Credit Facility for which the
Company is a borrower or (ii) otherwise becomes liable at any time, whether as a
borrower or an additional or co - borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility for which the Company is a
guarantor to concurrently therewith:

(i) enter into the Subsidiary Guaranty or a joinder thereto; and

(ii) deliver the following to each holder of a Note:

(A) an executed counterpart of such Subsidiary Guaranty or a joinder thereto;

(B) a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6 and
5.7 of this Agreement (but with respect to such Subsidiary and such Subsidiary
Guaranty rather than the Company);

(C) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and, where applicable, good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the execution and delivery of such Subsidiary
Guaranty and the performance by such Subsidiary of its obligations thereunder;
and

 

-26-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(D) an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request.

(b) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor that has provided a Subsidiary Guaranty under
subparagraph (a) of this Section 9.7 may be discharged from all of its
obligations and liabilities under its Subsidiary Guaranty and shall be
automatically released from its obligations thereunder without the need for the
execution or delivery of any other document by the holders, provided that (i) if
such Subsidiary Guarantor is a guarantor or is otherwise liable for or in
respect of any Material Credit Facility, then such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under its Subsidiary Guaranty) under
such Material Credit Facility, (ii) at the time of, and after giving effect to,
such release and discharge, no Default or Event of Default shall be existing,
(iii) no amount is then due and payable under such Subsidiary Guaranty, (iv) if
in connection with such Subsidiary Guarantor being released and discharged under
any Material Credit Facility, any fee or other form of consideration is given to
any holder of Indebtedness under such Material Credit Facility for such release,
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in
clauses (i) through (iv).

Section 9.8. Rating Confirmation. (a) Within 60 days after the date of the first
Closing, the Company shall deliver to each holder of a Note and each Purchaser
in the manner provided in Section 18 evidence in form and substance satisfactory
to the holders and the Purchasers that the Notes have been rated “BBB-” or
better by either Kroll or another NRSRO.

(b) Without limiting the foregoing, the Company covenants and agrees that, at
its sole cost and expense, it shall cause to be maintained at all times a Rating
of the Notes from at least one NRSRO that indicates that it will monitor the
rating on an ongoing basis. No later than December 21 of each year (beginning
December 21, 2018) the Company further covenants and agrees it shall provide a
notice to each of the holders of the Notes sent in the manner provided in
Section 18 with respect to all then current Ratings.

(c) The Company, the holders and the Purchasers agree that in the event the
Company shall fail to deliver a Rating in accordance with clause (a) above, the
Company shall (i) purchase the Outstanding Notes in accordance with Section 8.9
and (ii) pay each Purchaser which has not yet purchased Notes in accordance with
this Agreement a fee in an amount equal to 0.25% of the outstanding principal
amount of the Notes to be so purchased by such Purchaser.

(d) The Company and the holders further agree that the failure to deliver a
Rating in accordance with clause (a) above shall not constitute an Event of
Default unless the Company shall also (i) fail to prepay the Notes in accordance
with Section 8.9 or (ii) fail to pay the fee in accordance with clause
(c) above.

 

-27-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 9.9. Status of RIC and BDC. The Company shall at all times, subject to
applicable grace periods set forth in the Code, maintain its status as a RIC,
and as a “business development company” under the Investment Company Act.

Section 9.10. Investment Policies. The Company shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into directly or indirectly any transaction or
group of related transactions (including the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except (i) in the ordinary
course and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate, (ii) transactions
otherwise permitted under this Agreement, (iii) transactions permitted under the
SunTrust Facility or the Replacement Facility, (iv) transactions with Affiliates
that are set forth in Schedule 10.1, or (v) or a transaction that has been
(A) approved by a majority of the independent directors of the board of
directors of the Company and (B) consented to by the Required Holders (such
consent not to be unreasonably withheld or delayed).

Section 10.2. Fundamental Changes. The Company will not, nor will it permit any
of the Subsidiary Guarantors to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). The Company will not, nor will it permit
any of the Subsidiary Guarantors to, convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its assets, whether now owned or hereafter acquired.

Notwithstanding the foregoing provisions of this Section:

(a) any Subsidiary Guarantor may be merged or consolidated with or into the
Company or any other Subsidiary Guarantor; provided that if any such transaction
shall be between a Subsidiary Guarantor and a wholly owned Subsidiary Guarantor,
the wholly owned Subsidiary Guarantor shall be the continuing or surviving
corporation;

(b) any Subsidiary Guarantor may convey, sell, lease, transfer or otherwise
dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Company or any Subsidiary Guarantor; provided that if any such
transaction shall be between a Subsidiary Guarantor and a wholly owned
Subsidiary Guarantor, the wholly owned Subsidiary Guarantor shall be the
continuing or surviving corporation;

 

-28-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(c) the Company may merge or consolidate with any other Person so long as
(i) the Company is the continuing or surviving entity in such transaction and
(ii) at the time thereof and after giving effect thereto, no Default or Event of
Default shall have occurred or be continuing and (iii) the Company shall have
provided the holders of the Notes evidence that the then current Rating of the
Notes shall, after giving effect to such merger or consolidation, have been
reaffirmed;

(d) the Obligors may convey, sell, transfer or otherwise dispose of all or
substantially all of their assets to a Financing Subsidiary so long as after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Indebtedness),
(i) no Default or Event of Default hereunder or as defined under the SunTrust
Facility or the Replacement Facility shall have occurred or be continuing,
(ii) the Company delivers to the holders of the Notes a certificate of a Senior
Financial Officer to such effect and (iii) the Company shall have provided the
holders of the Notes evidence that the then current Rating of the Notes shall,
after giving effect to such conveyance, sale, transfer or other disposition of
all or substantially all of the assets, have been reaffirmed; and

(e) the Company may merge or consolidate with any other Person, or convey, sell,
lease, transfer, or otherwise dispose of all or substantially all of its assets,
so long as:

(i) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease of all or
substantially all of the assets of the Company shall be a solvent corporation or
limited liability company organized and existing under the laws of the United
States or any state thereof (including the District of Columbia), and, if the
Company is not such corporation or limited liability company, (A) such
corporation or limited liability company shall have executed and delivered to
each holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement and the Notes
applicable to the Company, as appropriate, and (B) such corporation or limited
liability company shall have caused to be delivered to each holder of any Notes
an opinion of nationally recognized independent counsel, or other independent
counsel reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and

(ii) each Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding
at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders;

(iii) immediately before and immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing; and

 

-29-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(iv) the Company shall have provided the holders of the Notes evidence that the
then current Rating of the Notes shall, after giving effect to such merger,
consolidation, conveyance, sale, lease, transfer or other disposition of all or
substantially all of the assets, have been reaffirmed.

Section 10.3. Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the the Company’s most
recent Form 10-K and Form 10-Q, other than in accordance with its Investment
Policies.

Section 10.4. Economic Sanctions, Etc. The Company will not, and will not permit
any Controlled Entity to (a) become (including by virtue of being owned or
controlled by a Blocked Person or Canada Blocked Person), own or control a
Blocked Person or Canada Blocked Person or (b) directly or indirectly have any
investment in or engage in any dealing or transaction (including any investment,
dealing or transaction involving the proceeds of the Notes) with any Person if
such investment, dealing or transaction (i) would cause any holder or any
affiliate of such holder to be in violation of, or subject to sanctions under,
any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions Laws or any Canadian
Economic Sanctions Laws.

Section 10.5. Liens. The Company will not directly or indirectly create, incur,
assume or permit to exist (upon the happening of a contingency or otherwise) any
Lien on or with respect to any property or asset (including, without limitation,
any document or instrument in respect of goods or accounts receivable) of the
Company (which, for the avoidance of doubt, shall not, for purposes of this
Section 10.5, include assets owned by a Financing Subsidiary), whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits, except (a) Liens which
secure obligations under the SunTrust Facility or the Replacement Facility,
(b) Liens permitted under the SunTrust Facility or the Replacement Facility or
(c) other Liens which rank at least pari passu with all such Liens securing
obligations under the SunTrust Facility or the Replacement Facility; provided
that, for the avoidance of doubt, such other Liens under this clause (c), or any
Indebtedness secured thereby, shall not include, or be subject to, any “first
in/last out” or other priority or preference in right of payment.

Section 10.6. [Intentionally omitted]

Section 10.7. Restricted Payments. The Company will not, nor will it permit any
Subsidiary Guarantor to, declare or make, or agree to declare, pay or make,
directly or indirectly, any Restricted Payment, except that the Company may
declare and pay a Restricted Payment if, in every such case, immediately after
such transaction, (i) the Investment Company Act Asset Coverage would be
achieved after deducting the amount of such Restricted Payment and (ii) no
Default shall have occurred and be continuing or would result therefrom;
provided, however, that notwithstanding the existence of a Default, the Company
may pay dividends in an amount equal to its investment company taxable income,
net tax-exempt interest income and capital gain net income that are required to
be distributed to its shareholders in order to maintain its status as a RIC and
to avoid U.S. federal income and excise taxes imposed on RICs.

 

-30-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 10.8. Financial Covenants.

(a) Minimum Shareholders’ Equity. The Company will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Company to be less than the
greater of (i) 40% of the value of the assets of the Company and its
Subsidiaries and (ii) 75% of Shareholders’ Equity, determined as of February 1,
2017, plus 50% of the net proceeds of the sale of Equity Interests by the
Company and its Subsidiaries after February 1, 2017 (other than proceeds of
sales of Equity Interests by and among the Company and its Subsidiaries).

(b) Asset Coverage Ratio. The Company will not permit the Asset Coverage Ratio
as of the last Business Day of any fiscal quarter to be less than the Investment
Company Act Asset Coverage.

Section 10.9. Most Favored Lender Status. (a) If the Company or any Subsidiary
Guarantor (i) is as of the date of this Agreement a party to a credit facility,
loan agreement or other like financial instrument under which the Company or any
Subsidiary Guarantor may incur Unsecured Debt (other than under Hedging
Agreements) in excess of $25,000,000 (an “Existing Credit Facility”), or
(ii) after the date of this Agreement enters into any amendment or other
modification of any Existing Credit Facility (an “Amended Credit Facility”) or
(iii) enters into any new credit facility, whether with commercial banks or
other Institutional Investors pursuant to a credit agreement, note purchase
agreement or other like agreement after the date of this Agreement under which
the Company or any Subsidiary Guarantor may incur Unsecured Debt (other than
under Hedging Agreements) in excess of $25,000,000 (in any such case, a “New
Credit Facility”), that in any such case has on the date of this Agreement, or
after the date of this Agreement results in, one or more additional or more
restrictive MFL Provisions (whether constituting a financial covenant or an
event of default) imposed on the Company or such Subsidiary Guarantor, as
applicable, than those contained in this Agreement being contained in any such
Existing Credit Facility, Amended Credit Facility or New Credit Facility, as the
case may be (such additional or more restrictive MFL Provision or event of
default, as the case may be, together with all definitions relating thereto, in
the case of an Existing Credit Facility, including as amended by an Amended
Credit Facility, the “Existing Facility Additional Provision(s)” and in the case
of a New Credit Facility, the “New Facility Additional Provision(s)”), then the
terms of this Agreement, without any further action on the part of the Company,
any Subsidiary Guarantor or any of the holders of the Notes, will
unconditionally be deemed on the effective date of such Amended Credit Facility
or New Credit Facility, as the case may be, or the date hereof in the case of an
Existing Credit Facility to be automatically amended to include the Existing
Facility Additional Provision(s) or such New Facility Additional Provision(s),
as the case may be, and imposed on the same party hereunder that is subject to
such provision under the Existing Credit Facility, the Amended Credit Facility,
or the New Credit Facility, as applicable, and any event of default in respect
of any such additional or more restrictive MFL Provision(s) so included herein
shall be deemed to be an Event of Default under Section 11(c) (after giving
effect to any grace or cure provisions under such Existing Facility Additional
Provision(s) or such New Facility Additional Provision(s) or event of default),
subject to all applicable terms and provisions of this Agreement, including,
without limitation, all rights and remedies exercisable by the holders of the
Notes hereunder.

 

-31-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(b) If after the date of execution of any Amended Credit Facility or a New
Credit Facility, as the case may be, any one or more of the Existing Facility
Additional Provision(s) or the New Facility Additional Provision(s) is excluded,
terminated, loosened, tightened, amended or otherwise modified under the
corresponding Amended Credit Facility or New Credit Facility, as applicable,
then and in such event any such Existing Facility Additional Provision(s) or New
Facility Additional Provision(s) theretofore included in this Agreement pursuant
to the requirements of this Section 10.9 shall then and thereupon automatically
and without any further action by any Person be so excluded, terminated,
loosened, tightened or otherwise amended or modified under this Section 10.9 to
the same extent as the exclusion, termination, loosening, tightening of other
amendment or modification thereof under the Amended Credit Facility or New
Credit Facility; provided that if a Default or Event of Default shall have
occurred and be continuing by reason of the Existing Facility Additional
Provision(s) or the New Facility Additional Provision(s) at the time any such
Existing Facility Additional Provision(s) or New Facility Additional
Provision(s) is or are to be so excluded, terminated, loosened, tightened,
amended or modified under this Section 10.9, the prior written consent thereto
of the Required Holders shall be required as a condition to the exclusion,
termination, loosening, tightening or other amendment or modification of any
such Existing Facility Additional Provision(s) or New Facility Additional
Provision(s), as the case may be; and provided, further, that in any and all
events, the financial covenant(s) and related definitions or any event of
default constituting any financial covenant and Events of Default contained in
this Agreement as in effect on the date of this Agreement shall not in any event
be deemed or construed to be excluded, terminated, loosened, relaxed, amended or
otherwise modified by operation of the terms of this Section 10.9.

(c) The Company shall from time to time, upon request by the Required Holders,
promptly execute and deliver at its expense (including, without limitation, the
reasonable and documented fees and expenses of one counsel for the holders of
the Notes, taken as a whole) an amendment to this Agreement in form and
substance reasonably satisfactory to the Required Holders evidencing that,
pursuant to this Section 10.9, this Agreement then and thereafter includes,
excludes, amends or otherwise modifies any Existing Facility Additional
Provision(s) or New Facility Additional Provision(s), as the case may be;
provided that the execution and delivery of such amendment shall not be a
precondition to the effectiveness of such amendment.

(d) The Company agrees that it will not, nor will it permit any Subsidiary or
Affiliate to, directly or indirectly, pay or cause to be paid any consideration
or remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any creditor of the Company, any co-obligor or any Subsidiary as
consideration for or as an inducement to the entering into by any such creditor
of any amendment, waiver or other modification to any Existing Credit Facility
or New Credit Facility, as the case may be, the effect of which amendment,
waiver or other modification is to exclude, terminate, loosen, tighten or
otherwise amend or modify any Existing Facility Additional Provision(s) or New
Facility Additional Provision(s), unless such consideration or remuneration is
concurrently paid, on the same terms, ratably to the holders of all of the Notes
then outstanding.

 

-32-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal, Make-Whole Amount, if
any, or the Prepayment Settlement Amount, if any, on any Note when the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or

(d) the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c) and other than Section 9.8(a)) or in any Subsidiary
Guaranty and such default is not remedied within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or

(e) (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or

(f) (i) the Company or any Significant Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least the Cross Acceleration Threshold (or its
equivalent in the relevant currency of payment) beyond any period of grace
provided with respect thereto, or (ii) the Company or any Significant Subsidiary
is in default in the performance of or compliance with any term of any evidence
of any Indebtedness in an aggregate outstanding principal amount of at least the
Cross Acceleration Threshold (or its equivalent in the relevant currency of
payment) or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared, due and payable before its
stated maturity or before its regularly scheduled dates of payment, or (iii) as
a consequence of the occurrence or continuation of any event or condition (other

 

-33-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests) the Company or any Significant
Subsidiary has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least the Cross Acceleration
Threshold (or its equivalent in the relevant currency of payment); in each case
other than a default, event, or condition that relates to a Change in Control
and with respect to which Section 8.8 applies; provided that this clause
(f) shall not apply to (1) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; or (2) convertible debt that becomes due as a result of a
conversion or redemption event, other than as a result of an “event of default”
(as defined in the documents governing such convertible debt); or

(g) the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Subsidiaries and such petition shall not be dismissed
within 60 days; or

(i) [Reserved]; or

(j) one or more final judgments or orders for the payment of money aggregating
in excess of the Judgment Default Threshold (or its equivalent in the relevant
currency of payment) are rendered against one or more of the Company and its
Significant Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

 

-34-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) there
is any “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under one or more Plans, determined in accordance
with Title IV of ERISA, (iv) the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, (v) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (vi) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, (vii) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder, (viii) the Company or any
Subsidiary fails to administer or maintain a Non-U.S. Plan in compliance with
the requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non-U.S. Plan is involuntarily terminated or wound up, or
(ix) the Company or any Subsidiary becomes subject to the imposition of a
financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans; and any such event or events described in clauses (i) through
(ix) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect. As used in this
Section 11(k), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or

(l) any Subsidiary Guaranty shall cease to be in full force and effect in any
material respect, any Subsidiary Guarantor or any Person acting on behalf of any
Subsidiary Guarantor shall contest in any manner the validity, binding nature or
enforceability of any Subsidiary Guaranty, or the obligations of any Subsidiary
Guarantor under any Subsidiary Guaranty are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Subsidiary
Guaranty; or

(m) the Company or any of its Subsidiaries shall cause or permit the occurrence
of any condition or event that would result in any recourse to any Obligor under
any Permitted SBIC Guarantee.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

-35-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) (i) if
such Notes become due and payable under this Section 12.1 on or before
December 21, 2019, the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law) or (ii) if such Notes
become due and payable under this Section 12.1 after December 21, 2019, the
Prepayment Settlement Amount determined in respect of such principal amount (to
the full extent permitted by applicable law), shall all be immediately due and
payable, in each and every case without presentment, demand, protest or further
notice, all of which are hereby waived. The Company acknowledges, and the
parties hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount or Prepayment Settlement Amount by the Company in the event that the
Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, and the Prepayment Settlement
Amount, if any, on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount, if any, and the Prepayment Settlement Amount, if any, and (to
the extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

-36-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any

 

-37-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

stamp tax or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than $100,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, Prepayment Settlement Amount, if any, and interest becoming
due and payable on the Notes shall be made in New York, New York at the
principal office of SunTrust Bank in such jurisdiction. The Company may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

Section 14.2. Payment by Wire Transfer. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, Prepayment
Settlement Amount, if any, interest and all other amounts becoming due hereunder
by the method and at the address specified for such purpose below such
Purchaser’s name in the Purchaser Schedule, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall

 

-38-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1. Prior
to any sale or other disposition of any Note held by a Purchaser or its nominee,
such Purchaser will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

Section 14.3. Tax Information. By acceptance of any Note, the holder of such
Note agrees that such holder will with reasonable promptness duly complete and
deliver to the Company, or to such other Person as may be reasonably requested
by the Company, from time to time (a) any forms, documents, or certifications as
may be reasonably required for the Company to satisfy any information reporting
or withholding tax obligations with respect to any payments under this
Agreement, (b) in the case of any such holder that is a United States Person,
such holder’s United States tax identification number or other forms reasonably
requested by the Company necessary to establish such holder’s status as a United
States Person under FATCA and as may otherwise be necessary for the Company to
comply with its obligations under FATCA and (c) in the case of any such holder
that is not a United States Person, such documentation prescribed by applicable
law (including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation as may be necessary for the Company to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount (if any) to deduct
and withhold from any such payment made to such holder. Nothing in this
Section 14.3 shall require any holder to provide information that is
confidential or proprietary to such holder unless the Company is required to
obtain such information under FATCA and, in such event, the Company shall treat
any such information it receives as confidential.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, any Subsidiary Guaranty or the Notes (whether or not such amendment,
waiver or consent becomes effective), including: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement, any Subsidiary Guaranty or the Notes or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, any Subsidiary Guaranty or the
Notes, or by reason of being a holder of any Note, (b) the costs and expenses,
including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of the Company or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes and any Subsidiary

 

-39-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Guaranty and (c) the costs and expenses incurred in connection with the initial
filing of this Agreement and all related documents and financial information
with the SVO provided, that such costs and expenses under this clause (c) shall
not exceed $3,500. If required by the NAIC, the Company shall obtain and
maintain at its own cost and expense a Legal Entity Identifier (LEI).

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company.

Section 15.2. Certain Taxes. The Company agrees to pay all stamp, documentary or
similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or any Subsidiary Guaranty or the
execution and delivery (but not the transfer) or the enforcement of any of the
Notes in the United States or any other jurisdiction where the Company or any
Subsidiary Guarantor has assets or of any amendment of, or waiver or consent
under or with respect to, this Agreement or any Subsidiary Guaranty or of any of
the Notes, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Company pursuant to this Section 15,
and will save each holder of a Note to the extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax or fee required to be paid by the Company hereunder.

Section 15.3. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

-40-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing;

(b) no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount or the Prepayment Settlement Amount, (ii) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to any amendment or waiver, or (iii) amend any of Sections 8
(except as set forth in the second sentence of Section 8.2), 11(a), 11(b), 12,
17 or 20; and

(c) no amendment or waiver may, without the written consent of the Company and
the Super-Majority Holders, amend or waive any of Section 10.8(a).

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any Subsidiary Guaranty. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Subsidiary Guaranty to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof or
of any Subsidiary Guaranty or any Note unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of a Note even if such
holder did not consent to such waiver or amendment.

 

-41-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) any Subsidiary or
any other Affiliate or (iii) any other Person in connection with, or in
anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or Subsidiary Guaranty shall operate as a
waiver of any rights of any holder of such Note.

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein or in any
Subsidiary Guaranty or the Notes to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(charges prepaid). Any such notice must be sent, or (d) by e-mail, provided,
that upon request of any holder to receive paper copies of such notices or
communications, the Company will promptly deliver such paper copies to such
holder:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

 

-42-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from

 

-43-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any
Subsidiary Guaranty. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this Section 20.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (other than
any entity that has elected to be regulated as a “business development company”
under the Investment Company Act) (a “Substitute Purchaser”) as the purchaser of
the Notes that it has agreed to purchase hereunder, by written notice to the
Company, which notice shall be signed by both such Purchaser and such Substitute
Purchaser, shall contain such Substitute Purchaser’s agreement to be bound by
this Agreement and shall contain a confirmation by such Substitute Purchaser of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Substitute
Purchaser in lieu of such original Purchaser. In the event that such Substitute
Purchaser is so substituted as a Purchaser hereunder and such Substitute
Purchaser thereafter transfers to such original Purchaser all of the Notes then
held by such Substitute Purchaser, upon receipt by the Company of notice of such
transfer, any reference to such Substitute Purchaser as a “Purchaser” in this
Agreement (other than in this Section 21), shall no longer be deemed to refer to
such Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.

 

-44-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.2, the Company may not assign or otherwise transfer any of
its rights or obligations hereunder or under the Notes without the prior written
consent of each holder. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

Section 22.2. Accounting Terms. (a) All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement (including
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 – Fair Value Option or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.

(b) If the Company notifies the holder of the Notes that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if a holder of the Notes notifies the Company
that the Required Holders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(c) All leases that would be treated as operating leases for purposes of GAAP on
the date hereof shall continue to be accounted for as operating leases for
purposes of all financial definitions and calculations hereunder regardless of
any change to GAAP following the date hereof that would otherwise require such
leases to be treated as Capital Lease Obligations.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

-45-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 22.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court, in each case, sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

-46-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

(b) The Company agrees, to the fullest extent permitted by applicable law, that
a final judgment in any suit, action or proceeding of the nature referred to in
Section 22.7(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

(c) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(d) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(e) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

*    *    *    *    *

 

-47-



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, OWL ROCK CAPITAL CORPORATION By       Alan Kirshenbaum, Chief
Financial Officer

 



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

DELAWARE LIFE INSURANCE COMPANY By       Name:   Title: DELAWARE LIFE INSURANCE
COMPANY OF NEW YORK By       Name:   Title: DL REINSURANCE COMPANY By      
Name:   Title: SEABRIGHT INSURANCE COMPANY By       Name:   Title: DELAWARE LIFE
INSURANCE AND ANNUITY COMPANY (BERMUDA) LTD. By       Name:   Title:

 



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

GUGGENHEIM LIFE AND ANNUITY COMPANY By      

Name:

  Title:

 



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

GREAT AMERICAN LIFE INSURANCE COMPANY By       Name:   Title: GREAT AMERICAN
INSURANCE COMPANY By       Name:   Title:

 



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

5 STAR LIFE INSURANCE COMPANY By:   Conning, Inc., as Investment Manager By    
Name:   John Petchler Title:   Director AMERICAN HEALTH AND LIFE INSURANCE
COMPANY By:   Conning, Inc., as Investment Manager By     Name:   John Petchler
Title:   Director HAWAII EMPLOYERS MUTUAL INSURANCE COMPANY, INC. By:   Conning,
Inc., as Investment Manager By     Name:   John Petchler Title:   Director
PINNACOL ASSURANCE COMPANY By:   Conning, Inc., as Investment Manager By    
Name:   John Petchler Title:   Director

 



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION    NOTE PURCHASE AGREEMENT

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

USABLE LIFE By:   Conning, Inc., as Investment Manager By     Name:   John
Petchler Title:   Director MISSOURI EMPLOYERS MUTUAL INSURANCE COMPANY By:  
Conning, Inc., as Investment Manager By     Name:   John Petchler Title:  
Director NATIONAL BENEFIT LIFE INSURANCE COMPANY By:   Conning, Inc., as
Investment Manager By     Name:   John Petchler Title:   Director PRIMERICA LIFE
INSURANCE COMPANY By:   Conning, Inc., as Investment Manager By     Name:   John
Petchler Title:   Director

 



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Adjusted Interest Rate” is defined in Section 1.2(d).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company. Notwithstanding
anything herein to the contrary, the term “Affiliate” shall not include any
Person that constitutes a Portfolio Investment.

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.

“Amended Credit Facility” is defined in Section 10.9.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010 and any similar
provisions of the Criminal Code (Canada).

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act or any similar provisions
of the Criminal Code (Canada).

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis for
Company and its Subsidiaries, without duplication, (a) the value of total assets
of the Company and its Subsidiaries, less all liabilities and indebtedness not
represented by senior securities to (b) to the aggregate amount of senior
securities representing indebtedness of Company and its Subsidiaries (including
this Agreement and any Capital Call Facility), in each case as determined
pursuant to the Investment Company Act and any orders of the Securities and
Exchange Commission issued to or with respect to Company thereunder, including
any exemptive relief granted by the Securities and Exchange Commission with
respect to the indebtedness of any SBIC Subsidiary.

“Below Investment Grade Event” is defined in Section 1.2(e).

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Atlanta, Georgia, are required
or authorized to be closed.

“Canada Blocked Person” means (i) a “terrorist group” as defined for the
purposes of Part II.1 of the Criminal Code (Canada), as amended or (ii) a Person
identified in or pursuant to (x) Part II.1 of the Criminal Code (Canada), as
amended or (y) regulations or orders promulgated pursuant to the Special
Economic Measures Act (Canada), as amended, the United Nations Act (Canada), as
amended, or the Freezing Assets of Corrupt Foreign Officials Act (Canada), as
amended, in any case pursuant to this clause (ii) as a Person in respect of
whose property or benefit a holder of Notes would be prohibited from entering
into or facilitating a related financial transaction.

“Canadian Economic Sanctions Laws” means those laws, including enabling
legislation, orders-in-council or other regulations administered and enforced by
Canada or a political subdivision of Canada pursuant to which economic sanctions
have been imposed on any Person, entity, organization, country or regime,
including Part II.1 of the Criminal Code (Canada), as amended, the Special
Economic Measures Act (Canada), as amended, the United Nations Act (Canada), as
amended, the Export and Import Permits Act (Canada), as amended, and the
Freezing Assets of Corrupt Foreign Officials Act (Canada), as amended, and
including all regulations promulgated under any of the foregoing, or any other
similar sanctions program or action.

“Capital Call Facility” means any debt facility of the Company secured solely by
the capital commitments of the equity holders thereof and assets related
thereto, including the facility established by the Revolving Credit Agreement,
dated as of August 1, 2016, among the Company, Wells Fargo Bank, National
Association, as administrative agent, and the lenders named therein (or any
extension, renewal or replacement thereof).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

 

A-2



--------------------------------------------------------------------------------

“Change in Control” means (i) at any time prior to the Company’s common stock
being listed on a national securities exchange (A) a “Key Person Event” or
“Cause Event” (each as defined in the Company’s existing PPM; relevant
definitions attached to this Agreement as Appendix A) shall occur, without
regard to whether or not the “Commitment Period” (as defined in the PPM) is then
in effect, or (B) any “Key Person” (as defined in the PPM; definition attached
to this Agreement as Appendix A) is replaced in accordance with the PPM without
the consent of the holders of more than 50% of the outstanding principal amount
of the Notes; provided that, for purposes of this clause, the PPM shall mean the
PPM as in effect as of the date hereof or as otherwise amended or modified from
time to time with the consent of the holders of more than 50% of the outstanding
principal amount of the Notes or (ii) the External Manager (or an Affiliate
thereof) ceases to be the external manager of the Company.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986 as amended.

“Company” is defined in the first paragraph of this Agreement.

“Confidential Information” is defined in Section 20.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
Subsidiary substantially all the assets of which consist (directly or indirectly
through one or more flow-through entities) of Equity Interests and/or
indebtedness of one or more Subsidiaries described in clause (i) of this
definition, or (iii) an entity treated as disregarded for U.S. federal income
tax purposes and substantially all of the assets of which consist (directly or
indirectly through one or more flow-through entities) of the Equity Interests
and/or indebtedness of one or more Subsidiaries described in clause (i) or
(ii) of this definition.

“Cross Acceleration Threshold” means the higher of (a) $25,000,000 (or its
equivalent in the relevant currency of payment) and (b) any cross default or
cross acceleration threshold set out in the cross-default or cross acceleration
provision of the SunTrust Facility or the Replacement Facility that corresponds
to the cross-default provisions set forth in Section 11(f) hereof.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

A-3



--------------------------------------------------------------------------------

“Default Rate” means that rate of interest per annum that is the greater of
(a) 2% per annum above the rate of interest on the Notes then in effect or
(b) 2% over the rate of interest publicly announced by SunTrust Bank in New
York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
SunTrust Bank offers to sell such Foreign Currency for Dollars in the London
foreign exchange market at approximately 11:00 a.m. (London time) for delivery
two Business Days later

“Dollars” or “$” refers to lawful money of the United States of America.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests or equivalents (however designated,
including any instrument treated as equity for U.S. federal income tax purposes)
in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder, in each case as amended from time to
time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Existing Credit Facility” is defined in Section 10.9.

“Existing Facility Additional Provisions” is defined in Section 10.9.

“External Manager” means Owl Rock Capital Advisors LLC, a Delaware limited
liability company.

 

A-4



--------------------------------------------------------------------------------

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.

“Foreign Currency” means at any time any currency other than Dollars.

“Foreign Subsidiary” means any Subsidiary of the Company that is a Controlled
Foreign Corporation.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles as in
effect from time to time in the jurisdiction of organization of such Subsidiary.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect,

 

A-5



--------------------------------------------------------------------------------

(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof,

(b) to purchase or lease property securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof,

(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or

(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation;

provided that the term Guarantee shall not include (i) endorsements for
collection or deposit in the ordinary course of business or (ii) customary
indemnification agreements entered into in the ordinary course of business,
provided that such indemnification obligations are unsecured, such Person has
determined that any liability thereunder is remote and such indemnification
obligations are not the functional equivalent of the guaranty of a payment
obligation of the primary obligor.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“INHAM Exemption” is defined in Section 6.2(e).

“Indebtedness” of any Person means, without duplication,

 

A-6



--------------------------------------------------------------------------------

(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind,

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding accounts payable and accrued expenses incurred
in the ordinary course of business),

(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien),

(f) all Guarantees by such Person of Indebtedness of others,

(g) all Capital Lease Obligations of such Person,

(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and

(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment or (y) a commitment
arising in the ordinary course of business to make a future Portfolio
Investment.

“Initial Subsidiary Guarantor” means OR Lending LLC, a Delaware limited
liability company.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

A-7



--------------------------------------------------------------------------------

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (and any rights or proceeds in respect of (x) any “short sale” of
securities or (y) any sale of any securities at a time when such securities are
not owned by such Person); (b) deposits, advances, loans or other extensions of
credit made to any other Person (including purchases of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) Hedging Agreements.

“Investment Company Act” means the Investment Company Act of 1940, and the rules
and regulations promulgated thereunder and all exemptive relief, if any,
obtained by the Company thereunder, as the same may be amended from time to
time.

“Investment Company Act Asset Coverage” means the minimum asset coverage
required to be held by the Company to comply with the Investment Company Act.

“Investment Grade” means a rating of at least “BBB-” or higher by Kroll or its
equivalent by any other NRSRO.

“Investment Policies” means, with respect to the Company, the investment
objectives, policies, restrictions and limitations as the same may be changed,
altered, expanded, amended, modified, terminated or restated from time to time.

“Judgment Default Threshold” means the higher of (a) $25,000,000 (or its
equivalent in the relevant currency of payment) and (b) any judgment default
threshold set out in the judgment default provision of the SunTrust Facility or
the Replacement Facility that corresponds to the cross-default provisions set
forth in Section 11(j) hereof.

“Kroll” means Kroll Bond Rating Agency, Inc. and its successors.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and in the case of Investments that are securities,
excluding customary drag-along, tag-along, right of first refusal and other
similar rights in favor of the equity holders of the same issuer).

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

 

A_8



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities and financial condition, assets or properties of the Company
or the Company and its Subsidiaries (other than Financing Subsidiaries) taken as
a whole (excluding in any case a decline in the net asset value of the Company
or a change in general market conditions or values of the Portfolio Investments)
or (b) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty or the rights and remedies of the holders of the Notes.

“Material Credit Facility” means, as to the Company and its Subsidiaries,

(a) the SunTrust Facility, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof; and

(b) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by the Company or any
Subsidiary (other than a Financing Subsidiary or Foreign Subsidiary), or in
respect of which the Company or any Subsidiary (other than a Financing
Subsidiary or Foreign Subsidiary) is an obligor or otherwise provides a
guarantee or other credit support (“Credit Facility”), in a principal amount
outstanding or available for borrowing equal to or greater than $100,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency); and if no Credit Facility or Credit Facilities equal or exceed
such amounts, then the largest Credit Facility shall be deemed to be a Material
Credit Facility.

“Maturity Date” is defined in the first paragraph of each Note.

“MFL Provision” means any covenant (whether constituting a covenant or an event
of default) that requires the Company or any Subsidiary to (i) maintain any
level of financial performance (including without limitation, any specified
level of net worth, total assets, cash flows or net income, however expressed),
(ii) maintain any relationship of any component of its capital structure to any
other component thereof (including, without limitation, the relationship of
indebtedness, senior indebtedness or subordinated indebtedness to total
capitalization or to net worth, however expressed), (iii) maintain any measure
of its ability to service its indebtedness (including, without limitation,
exceeding any specified ratio of revenues, cash flow or income to interest
expense, rental expense, capital expenditures and/or scheduled payments of
indebtedness, however expressed) or (iv) not to exceed any maximum level of
indebtedness, however expressed.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners.

“New Credit Facility” is defined in Section 10.9.

“New Facility Additional Provisions” is defined in Section 10.9.

 

A-9



--------------------------------------------------------------------------------

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Note Documents” means (a) this Agreement, (b) the Notes, (c) each Subsidiary
Guaranty, and (d) each other document or instrument now or hereafter executed
and delivered by an Obligor in connection with, pursuant to or relating to this
Agreement, in each case, as amended. 

“Notes” is defined in Section 1.

“NRSRO” means a Nationally Recognized Statistical Rating Organization so
designated by the SEC whose status has been confirmed by the SVO.

“Obligors” means, collectively, the Company and the Subsidiary Guarantors.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted SBIC Guarantee” means a guarantee by the Company of Indebtedness of
an SBIC Subsidiary on the SBA’s then applicable form; provided that the recourse
to the Company thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(m) of Section 11, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

A-10



--------------------------------------------------------------------------------

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio.

“PPM” means the private placement memorandum, dated as of October 5, 2016,
relating to the common stock offering of the Company.

“Prepayment Settlement Amount” shall have the meaning set forth in Section 8.6.

“Presentation” is defined in Section 5.3.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.2(d).

“Rating” means a rating of the Notes, which rating shall specifically describe
the Notes, including their interest rate, maturity and Private Placement Number,
issued by a NRSRO.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Replacement Facility” means at any time on or after the SunTrust Facility is
expired or terminated, the senior secured credit facility or similar secured
loan agreement to which the Company is a party as borrower and pursuant to which
substantially all of the Company’s assets, other than investments in
Subsidiaries, are pledged and which includes terms that are substantially
comparable to market terms for substantially similar debt of other similarly
situated borrowers as reasonably determined in good faith by the Company or, if
such transaction is not one in which there are market terms for substantially
similar debt of other similarly situated borrowers, on terms that are negotiated
in good faith on an arm’s length basis and which, for purposes of a “Replacement
Facility” as referenced in Section 10.5, terms with respect to the incurrence of
Liens shall not be materially different than those that had been set forth in
the SunTrust Facility.

 

A-11



--------------------------------------------------------------------------------

“Required Holders” means at any time (i) after the first Closing and prior to
the second Closing, the Purchasers of Notes to be sold at the second Closing and
the holders of more than 50% in aggregate principal amount of the Notes sold at
the first Closing at the time outstanding (exclusive of Notes then owned by the
Company or any of its Affiliates), and (ii) on or after the second Closing, the
holders of more than 50% in aggregate principal amount of the Notes at the time
outstanding (exclusive of Notes then owned by the Company or any of its
Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Company or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Company
or any option, warrant or other right to acquire any such shares of capital
stock of the Company (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering and/or settlement thereof;
or (y) any cash payment made by the Company in respect of partial shares
relating thereto, shall constitute a Restricted Payment hereunder).

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“SBA” means the United States Small Business Administration.

“SBIC Equity Commitment” means a commitment by the Company to make one or more
capital contributions to an SBIC Subsidiary.

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Company licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended (or that has
applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Company (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guarantee), (ii) is recourse to or obligates any Obligor in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee), or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
Equity Interests in any SBIC Subsidiary pledged to secure such Indebtedness, and
(b) no Obligor has any obligation to maintain or preserve such Subsidiary’s
financial condition or cause such entity to achieve certain levels of operating
results. Any such designation by the Company shall be effected pursuant to a
certificate of a Financial Officer delivered to the holders of the Notes, which
certificate shall include a statement to the effect that, to the best of such
officer’s knowledge, such designation complied with the foregoing conditions.

 

A-12



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Section 8.8 Proposed Prepayment Date” is defined in Section 8.8.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Company and its Subsidiaries at such date.

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” (within the meaning specified in Rule 1-02(w) of Regulation S-X,
promulgated under the Securities Act) of the Company, excluding any Subsidiary
of the Company which is (a) a nonrecourse or limited recourse subsidiary, (b) a
bankruptcy remote special purpose vehicle, (c) that is not consolidated with the
Company for purposes of GAAP, or (d) any Financing Subsidiary; provided that
each Subsidiary Guarantor shall be deemed to be a “Significant Subsidiary.

“Source” is defined in Section 6.2.

“SPE Subsidiary” means a direct or indirect Subsidiary of the Company to which
any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments, and which either (a) is treated as an “SPE
Subsidiary” or similar designation under the SunTrust Facility or any
Replacement Facility or (b) satisfies all of the following requirements:

(i) such Subsidiary engages in no material activities other than in connection
with the purchase or financing of such assets and other investments:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof,

 

A-13



--------------------------------------------------------------------------------

(b) no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing receivables, and

(c) no Obligor has any obligation to maintain or preserve such Subsidiary’s
financial condition or cause such entity to achieve certain levels of operating
results.

Each Subsidiary of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and
shall comply with the foregoing requirements of this definition.

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectibility of the
assets sold or the creditworthiness of the associated account debtors) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan and other asset-backed securitizations.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Anything herein to the contrary notwithstanding, the term
“Subsidiary” shall not include any Person that constitutes an Investment held by
the Company or a Subsidiary in the ordinary course of business and that is not,
under GAAP consolidated on the financial statements of the Borrower and its
Subsidiaries. Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guaranty” is defined in Section 2.2.

 

A-14



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Initial Subsidiary Guarantor and any
Subsidiary that has executed and delivered a Subsidiary Guaranty pursuant to
Section 9.7. It is understood and agreed that no Financing Subsidiary or Foreign
Subsidiary shall be a Subsidiary Guarantor.

“Substitute Purchaser” is defined in Section 21.

“SunTrust” means SunTrust Bank.

“SunTrust Facility” means that certain senior secured revolving credit facility
dated as of February 1, 2017, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, by and among the Company,
as borrower, SunTrust Bank, as administrative agent and lender, and the lenders
from time to time party thereto.

“Super-Majority Holders” means at any time (i) after the first Closing and prior
to the second Closing, the Purchasers of Notes to be sold at the second Closing
and the holders of at least 70% in principal amount of the Notes at the time
outstanding (exclusive of Notes then owned by the Company or any of its
Affiliates), and (ii) on or after the second Closing, the holders of at least
70% in principal amount of the Notes at the time outstanding (exclusive of Notes
then owned by the Company or any of its Affiliates).

“SVO” means the Securities Valuation Office of the NAIC.

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“Unsecured Debt” means Indebtedness of the Company with a final maturity greater
than one year from the date of determination outstanding at any time that is not
secured in any manner by any Lien on assets of the Company or any of its
Subsidiaries.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

 

A-15



--------------------------------------------------------------------------------

APPENDIX A

RELEVANT DEFINITIONS FROM THE COMPANY’S EXISTING PPM

A “Key Person Event” will occur if, during the Commitment Period (as defined
below), two of the four of Douglas I. Ostrover, Marc S. Lipschultz, Craig W.
Packer and Alan J. Kirshenbaum (the “Key Persons” and each, a “Key Person”), (i)
provide notice of resignation, resign, are terminated or are provided with
notice of termination from the position of (1) in the case of Douglas I.
Ostrover, Marc S. Lipschultz and Craig W. Packer, co-chief investment officer of
the External Manager and (2) in the case of Alan J. Kirshenbaum, chief financial
officer of the Adviser, (ii) die or are disabled or (iii) cease to be actively
involved (1) in the case of Douglas I. Ostrover, Marc S. Lipschultz and Craig W.
Packer, as a member of the Investment Committee or (2) in the case of Alan J.
Kirshenbaum, as an officer of the Adviser, for any consecutive period exceeding
60 days. For purposes of this provision, the Adviser is permitted at any time to
replace one of the Key Persons with a senior professional selected by the
Adviser, provided that such replacement is approved by 75% of the outstanding
shares of Common Stock.

A “Cause Event” will occur if, during the Commitment Period, an event
constituting Cause occurs. “Cause” means (A) any disqualification of a Key
Person under Section 9(a) of the 1940 Act; (B) the conviction of (or plea of no
contest by) any Key Person of a felony involving fraud, false statements or
omissions, wrongful taking of property, bribery, perjury, forgery,
counterfeiting, extortion, or conspiracy to commit such offenses; (C) the final
judicial determination by a court of competent jurisdiction of fraud, willful
misconduct or gross negligence by the Adviser or any Key Person in the
performance of its obligations under the Investment Advisory Agreement; or
(D) the conviction of (or a plea of no contest by) any Key Person or the Adviser
of a violation of the substantive provisions of any U.S. federal or state
securities law (other than any inadvertent or technical violation of any such
law which has no material adverse impact on the Company or any other violation
which has no material adverse impact on the Company).



--------------------------------------------------------------------------------

[FORM OF NOTE]

OWL ROCK CAPITAL CORPORATION

4.75% SENIOR NOTE DUE JUNE 21, 2023

 

No. [            ]    [Date] $[                    ]    PPN 69120# AA4

FOR VALUE RECEIVED, the undersigned, OWL ROCK CAPITAL CORPORATION (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Maryland, hereby promises to pay to [                    ], or registered
assigns, the principal sum of [                                ] DOLLARS (or so
much thereof as shall not have been prepaid) on June 21, 2023 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.75% per annum, as may
be adjusted in accordance with Section 1.2 of the Note Purchase Agreement (as
hereinafter defined), from the date hereof, payable semiannually, on the 21st
day of June and December in each year, commencing with the June or December next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law,
(x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount or Prepayment Settlement Amount, at a rate per annum from time
to time equal to the Default Rate (as defined in the hereinafter defined Note
Purchase Agreement), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount or Prepayment
Settlement Amount with respect to this Note are to be made in lawful money of
the United States of America at SunTrust Bank in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated December 21, 2017 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

SCHEDULE 1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount or Prepayment Settlement Amount) and
with the effect provided in the Note Purchase Agreement.

 

-2-



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

OWL ROCK CAPITAL CORPORATION By       Alan Kirshenbaum, Chief Financial Officer

 

-3-



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

[SEE ATTACHED]

SCHEDULE 2.2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

 

 

GUARANTY AGREEMENT

Dated as of December 21, 2017

of

OR Lending LLC



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of December 21, 2017 (this “Guaranty
Agreement”), is made by the undersigned (the “Guarantor” and, together with any
other entities from time to time parties hereto pursuant to Section 15.1 hereof,
the “Guarantors”) in favor of the Purchasers (as defined below) and the other
holders from time to time of the Notes (as defined below). The Purchasers and
such other holders are herein collectively called the “holders” and individually
a “holder.”

PRELIMINARY STATEMENTS:

I. Owl Rock Capital Corporation, a Maryland company (the “Company”), is
entering] into a Note Purchase Agreement dated as of December 21, 2017 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”) simultaneously with the delivery of this Guaranty Agreement.
Capitalized terms used herein have the meanings specified in the Note Agreement
unless otherwise defined herein.

II. The Company has authorized the issuance, pursuant to the Note Agreement, of
4.75% Senior Notes due June 21, 2023 in the aggregate principal amount of up to
$150,000,000. Pursuant to the Note Agreement, the Company has issued and sold
$138,500,000 aggregate principal amount of its 4.75% Senior Notes due June 21,
2023 (the “Initial Notes”). The Initial Notes and any other Notes that may from
time to time be issued pursuant to the Note Agreement (including any notes
issued in substitution for any of the Notes) are herein collectively called the
“Notes” and individually a “Note”.

III. It is a condition to the Agreement of the Purchasers to purchase the Notes
that this Guaranty Agreement shall have been executed and delivered by the
Guarantor and shall be in full force and effect.

IV. The Guarantor will receive direct and indirect benefits from the financing
arrangements contemplated by the Note Agreement. The Managing Member of the
Guarantor has determined that the incurrence of such obligations is in the best
interests of the Guarantor.

NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes by each of the
Purchasers, each Guarantor hereby covenants and agrees with, and represents and
warrants to each of the holders as follows:



--------------------------------------------------------------------------------

SECTION 1. GUARANTY.

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with any other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of, Make-Whole Amount, if any, and the
Prepayment Settlement Amount, if any, and interest on (including, without
limitation, interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise) and (b) any other sums
which may become due under the terms and provisions of the Notes, the Note
Agreement or any other instrument referred to therein) all such obligations
described in clauses (a) and (b) above are herein called the “Guaranteed
Obligations”). The guaranty in the preceding sentence is an absolute, present
and continuing guaranty of payment and not of collectibility and is in no way
conditional or contingent upon any attempt to collect from the Company or any
other guarantor of the Notes (including, without limitation, any other Guarantor
hereunder) or upon any other action, occurrence or circumstance whatsoever. In
the event that the Company shall fail so to pay any of such Guaranteed
Obligations, each Guarantor agrees to pay the same when due to the holders
entitled thereto, without demand, presentment, protest or notice of any kind, in
lawful money of the United States of America, pursuant to the requirements for
payment specified in the Notes and the Note Agreement. Each default in payment
of any of the Guaranteed Obligations shall give rise to a separate cause of
action hereunder and separate suits may be brought hereunder as each cause of
action arises. Each Guarantor agrees that the Notes issued in connection with
the Note Agreement may (but need not) make reference to this Guaranty Agreement.

Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by such Guarantor, by any other Guarantor or by the Company of
any warranty, covenant, term or condition in, or the occurrence of any default
under, this Guaranty Agreement, the Notes, the Note Agreement or any other
instrument referred to therein, together with all expenses resulting from the
compromise or defense of any claims or liabilities arising as a result of any
such breach or default, (y) any legal action commenced to challenge the validity
or enforceability of this Guaranty Agreement, the Notes, the Note Agreement or
any other instrument referred to therein and (z) enforcing or defending (or
determining whether or how to enforce or defend) the provisions of this Guaranty
Agreement.

Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Note Agreement.

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or any
holder and shall be deemed to have been automatically consented to by each

 

-2-



--------------------------------------------------------------------------------

Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to a Guarantor, the lesser of (a) the
amount of the Guaranteed Obligations outstanding on such date and (b) the
maximum amount that would not render such Guarantor’s liability under this
Guaranty Agreement subject to avoidance under Section 548 of the United States
Bankruptcy Code (or any successor provision) or any comparable provision of
applicable state law.

SECTION 2. OBLIGATIONS ABSOLUTE.

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other instrument referred to therein, shall
not be subject to any counterclaim, setoff, deduction or defense based upon any
claim such Guarantor may have against the Company or any holder or otherwise,
and shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Note Agreement or any other
instrument referred to therein (it being agreed that the obligations of each
Guarantor hereunder shall apply to the Notes, the Note Agreement or any such
other instrument as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the addition,
substitution or release of any other Guarantor or any other entity or other
Person primarily or secondarily liable in respect of the Guaranteed Obligations;
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of the Notes, the Note Agreement or any other instrument referred
to therein; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of any
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with any Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing), and in any event however material or
prejudicial it may be to any Guarantor or to any subrogation, contribution or
reimbursement rights any Guarantor may otherwise have. Each Guarantor covenants
that its obligations hereunder will not be discharged except by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder.

 

-3-



--------------------------------------------------------------------------------

SECTION 3. WAIVER.

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other instrument referred to therein, and
of any of the matters referred to in Section 2 hereof, (b) all notices which may
be required by statute, rule of law or otherwise to preserve any of the rights
of any holder against such Guarantor, including, without limitation, presentment
to or demand for payment from the Company or any Guarantor with respect to any
Note, notice to the Company or to any Guarantor of default or protest for
nonpayment or dishonor and the filing of claims with a court in the event of the
bankruptcy of the Company, (c) any right to require any holder to enforce,
assert or exercise any right, power or remedy including, without limitation, any
right, power or remedy conferred in the Note Agreement or the Notes, (d) any
requirement for diligence on the part of any holder and (e) any other act or
omission or thing or delay in doing any other act or thing which might in any
manner or to any extent vary the risk of such Guarantor or otherwise operate as
a discharge of such Guarantor or in any manner lessen the obligations of such
Guarantor hereunder.

SECTION 4. OBLIGATIONS UNIMPAIRED.

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement or any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Notes, the Note Agreement or any other instrument
referred to therein, including, without limitation, decreases or increases in
amounts of principal, rates of interest, the Make-Whole Amount, the Prepayment
Settlement Amount or any other obligation; (c) to take and hold security for the
payment of the Notes, the Note Agreement or any other instrument referred to
therein, for the performance of this Guaranty Agreement or otherwise for the
Indebtedness guaranteed hereby and to exchange, enforce, waive, subordinate and
release any such security; (d) to apply any such security and to direct the
order or manner of sale thereof as the holders in their sole discretion may
determine; (e) to obtain additional or substitute endorsers or guarantors or
release any other Guarantor or any other Person or entity primarily or
secondarily liable in respect of the Guaranteed Obligations; (f) to exercise or
refrain from exercising any rights against the Company, any Guarantor or any
other Person; and (g) to apply any sums, by whomsoever paid or however realized,
to the payment of the Guaranteed Obligations and all other obligations owed
hereunder. The holders shall have no obligation to proceed against any
additional or substitute endorsers or guarantors or to pursue or exhaust any
security provided by the Company, such Guarantor or any other Guarantor or any
other Person or to pursue any other remedy available to the holders.

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.

 

-4-



--------------------------------------------------------------------------------

SECTION 5. SUBROGATION AND SUBORDINATION.

(a) Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.

(b) Each Guarantor hereby subordinates the payment of all Indebtedness and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to such Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the indefeasible payment in full in cash of all of the Guaranteed
Obligations. If the Required Holders so request, any such Indebtedness or other
obligations shall be enforced and performance received by such Guarantor as
trustee for the holders and the proceeds thereof shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.

(c) If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.

(d) Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guaranty Agreement (including this
Section 5) are knowingly made in contemplation of such benefits.

(e) Each Guarantor hereby agrees that, to the extent that a Guarantor shall have
paid an amount hereunder to any holder that is greater than the net value of the
benefits received, directly or indirectly, by such paying Guarantor as a result
of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a) and 5(b), be
entitled to contribution from any Guarantor that has not paid its Proportionate
Share of the Guaranteed Obligations. Any amount payable as a contribution under
this Section 5(e) shall be determined as of the date on which the related
payment is made by such Guarantor seeking contribution and each Guarantor
acknowledges that the right to contribution hereunder shall constitute an asset
of such Guarantor to which such contribution is owed. Notwithstanding the
foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other document,
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment and performance
of the Guaranteed Obligations.

 

-5-



--------------------------------------------------------------------------------

SECTION 6. REINSTATEMENT OF GUARANTY.

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

SECTION 7. RANK OF GUARANTY.

Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of such
Guarantor now or hereafter existing.

SECTION 8. RESERVED.

SECTION 9. REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR.

Each Guarantor represents and warrants to each holder as follows:

Section 9.1. Organization; Power and Authority. Such Guarantor is a limited
liability company, duly organized, validly existing and in good standing under
the laws of Delaware , and is duly qualified as a foreign limited liability
company and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Such Guarantor has the
limited liability company power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Guaranty
Agreement and to perform the provisions hereof.

Section 9.2. Authorization, Etc.    This Guaranty Agreement has been duly
authorized by all necessary limited liability company action on the part of such
Guarantor, and this Guaranty Agreement constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

-6-



--------------------------------------------------------------------------------

Section 9.3. Reserved.

Section 9.4. Compliance with Laws, Other instruments, Etc. The execution,
delivery and performance by such Guarantor of this Guaranty Agreement will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
or any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, organizational documents, or any other
agreement or instrument to which such Guarantor or any of its Subsidiaries is
bound or by which such Guarantor or any of its Subsidiaries or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to such Guarantor or any of its Subsidiaries or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
such Guarantor or any of its Subsidiaries. “Governmental Authority” means
(x) the government of (i) the United States of America or any State or other
political subdivision thereof, or (ii) any other jurisdiction in which such
Guarantor or any of its Subsidiaries conducts all or any part of its business,
or which asserts jurisdiction over any properties of such Guarantor or any of
its Subsidiaries, or (y) any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.

Section 9.5. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by such Guarantor of this Guaranty Agreement.

Section 9.6. Information regarding the Company. Such Guarantor now has and will
continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Company. No holder shall have
any duty or responsibility to provide such Guarantor with any credit or other
information concerning the affairs, financial condition or business of the
Company which may come into possession of the holders. Such Guarantor has
executed and delivered this Guaranty Agreement without reliance upon any
representation by the holders including, without limitation, with respect to
(a) the due execution, validity, effectiveness or enforceability of any
instrument, document or agreement evidencing or relating to any of the
Guaranteed Obligations or any loan or other financial accommodation made or
granted to the Company, (b) the validity, genuineness, enforceability,
existence, value or sufficiency of any property securing any of the Guaranteed
Obligations or the creation, perfection or priority of any lien or security
interest in such property or (c) the existence, number, financial condition or
creditworthiness of other guarantors or sureties, if any, with respect to any of
the Guaranteed Obligations.

Section 9.7. Solvency. Upon the execution and delivery hereof, such Guarantor
will be solvent, will be able to pay its debts as they mature, and will have
capital sufficient to carry on its business.

 

-7-



--------------------------------------------------------------------------------

SECTION 10. RESERVED.

SECTION 11. TERM OF GUARANTY AGREEMENT.

This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash and shall
be subject to reinstatement pursuant to Section 6.

SECTION 12. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantors and supersedes all prior agreements and understandings
relating to the subject matter hereof.

SECTION 13. AMENDMENT AND WAIVER.

Section 13.1. Requirements. Except as otherwise provided in the fourth paragraph
of Section 1 of this Guaranty Agreement, this Guaranty Agreement may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of each Guarantor and
the Required Holders, except that no amendment or waiver (a) of any of the first
three paragraphs of Section 1 or any of the provisions of Section 2, 3, 4, 5, 6,
7, 11 or 13 hereof, or any defined term (as it is used therein), or (b) which
results in the limitation of the liability of any Guarantor hereunder will be
effective as to any holder unless consented to by such holder in writing (except
to the extent provided in the fourth paragraph of Section 1 of this Guaranty
Agreement).

Section 13.2. Solicitation of Holders of Notes.

(a) Solicitation. Each Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 13.2 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.

 

-8-



--------------------------------------------------------------------------------

(b) Payment. The Guarantors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 13 by a holder that has transferred or has agreed to transfer its Notes
to the Company, any Subsidiary or any Affiliate (including any Guarantor) of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 13.3. Binding Effect. Any amendment or waiver consented to as provided
in this Section 13 applies equally to all holders and is binding upon them and
upon each future holder and upon each Guarantor without regard to whether any
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between a Guarantor and the holder nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder. As used herein, the term “this Guaranty Agreement” and references
thereto shall mean this Guaranty Agreement as it may be amended, modified,
supplemented or restated from time to time.

Section 13.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Guaranty Agreement, or have directed the
taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.

SECTION 14. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(a) if to any Guarantor, to c/o Owl Rock Capital Corporation, 245 Park Avenue,
41st Floor, New York, New York 10167, Attention: Chief Financial Officer, or
such other address as such Guarantor shall have specified to the holders in
writing, or

 

-9-



--------------------------------------------------------------------------------

(b) if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule A to the Note Agreement, or such other
address as such holder shall have specified to the Guarantors in writing.

SECTION 15. MISCELLANEOUS.

Section 15.1. Successors and Assigns; Joinder. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the Holders. Any such Person shall thereafter be a “Guarantor” for all
purposes under this Guaranty Agreement.

Section 15.2. Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.

Section 15.3. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

Section 15.4. Further Assurances. Each Guarantor agrees to execute and deliver
all such instruments and take all such action as the Required Holders may from
time to time reasonably request in order to effectuate fully the purposes of
this Guaranty Agreement.

Section 15.5. Governing Law. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

 

-10-



--------------------------------------------------------------------------------

Section 15.6. Jurisdiction and Process; Waiver of Jury Trial. (a) Each Guarantor
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Guaranty
Agreement. To the fullest extent permitted by applicable law, each Guarantor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in
Section 15.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 14 or at such other address
of which such holder shall then have been notified pursuant to Section 14. Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 15.6 shall affect the right of any holder to serve
process in any manner permitted by law, or limit any right that the holders may
have to bring proceedings against any Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

(d) THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.

 

OR Lending LLC

By:      

Name: Alan Kirshenbaum

 

Title: President

Notice Address for such Guarantor:

c/o Owl Rock Capital Corporation

245 Park Avenue, 41st Floor

New York, New York 10167

Attention: Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTOR SUPPLEMENT

THIS GUARANTOR SUPPLEMENT (the “Guarantor Supplement”), dated as of
[                    , 20        ] is made by [                    ], a
[                    ](the “Additional Guarantor”), in favor of the holders from
time to time of the Notes issued pursuant to the Note Agreement described below:

PRELIMINARY STATEMENTS:

I. Pursuant to the Note Purchase Agreement dated as of December 21, 2017 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among Owl Rock Capital Corporation, a Maryland company (the
“Company”), and the Persons listed on the signature pages thereto (the
“Purchasers”), the Company has issued and sold $150,000,000 aggregate principal
amount of its Senior Notes due June 21, 2023 (the “Initial Notes”). The Initial
Notes and any other Notes that may from time to time be issued pursuant to the
Note Agreement (including any notes issued in substitution for any of the Notes)
are herein collectively called the “Notes” and individually a “Note”.

II. The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty Agreement dated as
of December 21, 2017 executed by OR Lending LLC (together with each entity that
from time to time becomes a party thereto by executing a Guarantor Supplement
pursuant to Section 15.1 thereof, collectively, the “Guarantors”) in favor of
each holder from time to time of any of the Notes (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”).

III. The Additional Guarantor has received and will receive substantial direct
and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.

IV. Capitalized terms used and not otherwise defined herein have the definitions
set forth in the Note Agreement.

Now Therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:



--------------------------------------------------------------------------------

The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at sated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations ( as defined in Section 1 of the
Guaranty Agreement) in the same manner and to the same extent as is provided in
the Guaranty Agreement, (b) accepts and agrees to perform and observe all of the
covenants set forth therein, (c) waives the rights set forth in Section 3 of the
Guaranty Agreement, (d) makes the representations and warranties set forth in
Section 9 of the Guaranty Agreement and (e) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 15.6 of the
Guaranty Agreement.

Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.

The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 14 of the Guaranty Agreement is set
forth below.

IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.

 

[NAME OF GUARANTOR] By:       Name:   Title: Notice Address for such Guarantor

 

 

 

 

A-2



--------------------------------------------------------------------------------

 

PURCHASER SCHEDULE

(to Note Purchase Agreement)